                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

GLASSWALL, LLC,                                    )
                                                   )
              Plaintiff,                           )
                                                   )
                                                   )
v.                                                 )      No. 3:17-CV-332-HSM-DCP
                                                   )
AGC FLAT GLASS NORTH AMERICA, INC.,                )
et al.,                                            )
                                                   )
              Defendants.                          )

                              MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court are the following Motions:

              1. Defendants’ Motion to Serve Additional Interrogatories [Doc.
                 95];

              2. Defendants’ Motion to File Under Seal [Doc. 96];

              3. Plaintiff’s Motion for the Magistrate Judge to Reconsider and
                 Modify a Portion of Her Memorandum and Order Entered on
                 October 30, 2018 (“Motion to Reconsider”) [Doc. 106];

              4. Defendants’ Second Motion for Sanctions and Third Motion to
                 Compel [Doc. 108]; and

              5. Plaintiff’s Cross Motion for a Protective Order and Opposition
                 to Defendants’ Second Motion for Sanctions (“Cross Motion”)
                 [Doc. 109].

       The Motions are ripe for adjudication. Accordingly, for the reasons set forth below, the

Court hereby GRANTS IN PART AND DENIES IN PART Defendants’ Motion to Serve

Additional Interrogatories [Doc. 95]; GRANTS Defendants’ Motion to File Under Seal [Doc. 96];
DENIES Plaintiff’s Motion to Reconsider [Doc. 106] and Defendants’ Second Motion for

Sanctions and Third Motion to Compel [Doc. 108]; and DENIES AS MOOT Plaintiff’s Cross

Motion [Doc. 109].

I.     POSITIONS OF THE PARTIES

       The Court will summarize the Motions in the order in which they were filed.

       A.      Defendants’ Motion to Serve Additional Interrogatories

       Defendants request that they be permitted to send Plaintiff additional interrogatories

pursuant to Federal Rule of Civil Procedure 33(a)(1). Defendants state that the additional

interrogatories, Interrogatory Nos. 26-28, are necessary to identify and cross examine Plaintiff

regarding its alleged damages. In addition, Defendants request permission to serve an additional

twenty-two (22) interrogatories for a total of fifty (50) interrogatories. Defendants state that the

Court is aware of the size, scope, and complexity of this litigation. Defendants argue that the sheer

volume of information at issue in this case will likely necessitate the preparation and service of

additional interrogatories. Defendants submit that filing a similar motion every time Plaintiff

refuses to consent to additional interrogatories would be a waste of time and judicial resources.

       Plaintiff filed a Response [Doc. 99], stating that it consents and stipulates to Defendants’

service of Interrogatory Nos. 26-28. Plaintiff argues, however, that Defendants have not made a

particularized showing as to why additional interrogatories are necessary, and Plaintiff requests

that the Court deny Defendants’ request to serve a total of fifty (50) interrogatories.

       Defendants filed a Reply [Doc. 99], stating that they were forced to incur the time and

expense of drafting and filing the instant Motion. Defendants state that nearly one month after

they first requested Plaintiff’s consent, Plaintiff has now stipulated to the service of Interrogatory

Nos. 26-28. Defendants assert that with respect to their request to serve a total of fifty (50)



                                                  2
interrogatories, the Court is well aware of the complexity of this case and the discovery obstacles

that Plaintiff has created. Defendants argue that Plaintiff’s sole tactic in this action has been to

delay and obfuscate discovery and that such conduct has consumed the Scheduling Order.

Defendants assert that nearly all of their discovery efforts to date have been limited to identifying

Plaintiff’s alleged damages. Defendants state that discovery closes on February 28, 2019, and that

filing a similar motion every time Plaintiff refuses to consent to additional interrogatories would

be a waste of judicial resources.

        B.      Defendants’ Motion to File Under Seal

        Defendants request [Doc. 96] leave to file their Motion to Serve Additional Interrogatories

and exhibits [Doc. 97] under seal. Defendants state that the sealed documents refer to the terms

of a confidential settlement that this Court has previously ordered to be placed under seal.

Defendants state that they have filed a redacted version [Doc. 95] of their Motion to Serve

Additional Interrogatories and exhibits.

        Plaintiff filed a Response [Doc. 100], stating Defendants’ sealed document references the

terms of a confidential settlement agreement that the Court has already placed under seal. Plaintiff

states that the need to protect the confidentiality of the document continues. In support of its

Response, Plaintiff filed the Declaration of James Cinque [Doc. 100-1], Plaintiff’s attorney in this

matter. The Declaration states that the settlement agreement was entered into in a pending matter

in the United States District Court for the Eastern District of New York, and while the agreement

settled some of the claims, there are other claims still viable and pending before the court. [Id. at

¶ 2]. The Declaration states that the parties to the settlement agreement intended that it remain

confidential. [Id. at ¶ 3].




                                                 3
       C.      Plaintiff’s Motion for the Magistrate Judge to Reconsider and Modify a
               Portion of Her Memorandum and Order Entered on October 30, 2018

       Plaintiff requests [Doc. 106] that the Court reconsider and modify the Memorandum and

Order entered on October 30, 2018. Specifically, Plaintiff requests that the Court modify the

following sentence in the Memorandum and Order: “It appears to the Court that Plaintiff’s

damages have essentially been a moving target.” [Doc. 91 at 18]. For grounds, Plaintiff states

that the damages asserted in this matter have not been a “moving target” but have been adjusted to

reflect facts occurring during the pendency of the action. In support of its position, Plaintiff filed

the Declaration of James Cinque [Doc. 106-1], Plaintiff’s attorney. The Declaration submits that

Attorney Cinque also represents Plaintiff in connection with the American Arbitration Association

matter of Monadnock Construction, Inc., v. Glasswall, LLC, No. 2-15-002-8160 (“Monadnock

Action”). [Id. at ¶ 2]. The Declaration states that in the Monadnock Action, Monadnock sought

damages in the range of $20 million to $30 million. [Id. at ¶ 3]. The Declaration states that the

arbitrators ultimately awarded Monadnock $1,499,255.18, which is approximately $20 million less

than its demand, and that Plaintiff reduced its damages demand in this action to reflect the award.

[Id. at ¶ 5]. The Declaration states that damages have not been a moving target but were adjusted

to reflect the facts occurring during the pendency of this action. [Id. at ¶ 6].

       Defendants filed a Response [Doc. 107], stating that Plaintiff’s Motion should be denied

as untimely. Further, Defendants assert that the undersigned’s Memorandum and Order is not

clearly erroneous or contrary to law and that the decision is supported by the record.

       D.      Defendants’ Second Motion for Sanctions and Third Motion to Compel and
               Plaintiff’s Cross Motion for a Protective Order and Opposition to Defendants’
               Second Motion for Sanctions

       The Court will summarize these Motions together because they relate to the deposition of

Plaintiff’s expert witness, Charles Boland (“Boland”).


                                                  4
       In Defendants’ Motion [Doc. 108], they argue that on December 7, 2018, Plaintiff named

Boland with Greyhawk Construction Services, LLC (“Greyhawk”) as its sole expert with respect

to damages against Defendants. On December 20, 2018, Defendants served a Notice on Plaintiff

setting Boland’s deposition for January 9, 2019, a date that the parties had agreed to reserve for

depositions. On January 3, 2019, Plaintiff took the position that because Defendants failed to

subpoena Boland, Plaintiff was not required to produce the expert for a deposition. Later, Plaintiff

stated that Boland was unavailable and that the documents Defendants needed for cross-

examination were archived and that it would take a week or so to produce. Defendants assert that

Plaintiff told them to choose a date in February for the deposition, knowing that the dispositive

motion deadline is January 29, 2019.

       Specifically, Defendants request an order (1) prohibiting Plaintiff from relying on either

the Greyhawk Report or any testimony of Greyhawk or its representatives, (2) limiting Plaintiff’s

evidence of out-of-pocket damages to John Anderson’s testimony regarding the damages

spreadsheet he created and attached to Plaintiff’s Supplement to Interrogatory No. 7;1 and (3)

awarding Defendants all of their expenses, including attorney’s fees, that they have expended in

preparing and litigating the instant Motion. In the alternative, Defendants request that the Court

order Plaintiff to: (1) produce Greyhawk for deposition on January 9, 2019, or January 11, 2019,

at Plaintiff’s counsel’s office in New York; (2) order that Plaintiff produce Greyhawk for a

deposition on January 21, 2019, in Chattanooga, Tennessee; and (3) compel Plaintiff to respond to

written discovery at least three days prior to the deposition.

       In Response, Plaintiff filed a Cross Motion for a Protective Order and Opposition to

Defendants’ Second Motion for Sanctions [Doc. 109]. Plaintiff asserts that a subpoena is required



       1
           John Anderson is Plaintiff’s former president. [Doc. 108 at 1].

                                                  5
in order to depose a third party, and Defendants did not serve Boland with a subpoena. Further,

Plaintiff states that a subpoena must be issued by the District Court in New Jersey. Plaintiff states

that its expert witness is not under its control and was not afforded reasonable notice of the

deposition in light of the Christmas holidays. Plaintiff further asserts that Defendants’ Notice

requests documents that have been in storage for more than three years, and the witness needs a

reasonable amount of time to review and produce them. Plaintiff argues that the Notice directed

to Boland is a nullity and should be quashed. In the alternative, Plaintiff requests that the

deposition be rescheduled to a date convenient for counsel and the witness.

        Defendants filed a Reply [Doc. 110], stating that their Notice is sufficient to procure the

testimony of Plaintiff’s retained testifying expert and that a subpoena is not required. Further,

Defendants argue that they provided sufficient notice of Boland’s deposition as well as the request

for information in which Greyhawk relied on in formulating the opinion. Defendants assert that

Plaintiff fails to satisfy its burden of proof for entry of a protective order.

II.     ANALYSIS

        The Court has considered the parties’ positions on the pending Motions and will address

the Motions in the order in which they were filed.

        A.      Defendants’ Motion to Serve Additional Interrogatories

        As mentioned above, Defendants request that Plaintiff answer Interrogatory Nos. 26-28.

In addition, Defendants request leave to serve an additional twenty-two (22) interrogatories for a

total of fifty (50) interrogatories. Plaintiff consents to the service of Interrogatory Nos. 26-28 but

states that Defendants have not made a particularized showing to serve an additional twenty-two

(22) interrogatories.




                                                    6
       Federal Rule of Civil Procedure 33 governs the number of interrogatories a party may

serve. Specifically, Rule 33 states as follows:

               (1) Number. Unless otherwise stipulated or ordered by the court, a
               party may serve on any other party no more than 25 written
               interrogatories, including all discrete subparts. Leave to serve
               additional interrogatories may be granted to the extent consistent
               with Rule 26(b)(1) and (2).

Fed. R. Civ. P. 33(a)(1). Plaintiff has agreed to respond to Interrogatory Nos. 26, 27, and 28, and

therefore, the Court will GRANT Defendants’ request with respect to those interrogatories.

       The parties dispute whether Defendants may serve an additional twenty-two (22)

interrogatories for a total of fifty (50) interrogatories. “Courts have stated that the party seeking

leave to serve additional interrogatories must make a ‘particularized showing’ as to why the

additional discovery is necessary.”      Aluma-Form, Inc. v. Geotek, LLC, No. 13-CV-2028-

JPM/TMP, 2014 WL 12607091, at *2 (W.D. Tenn. Apr. 4, 2014) (other citations omitted). Here,

Defendants simply state that the sheer volume of information at issue in this case will likely

necessitate the preparation and service of additional interrogatories. In their Reply, Defendants

assert that Plaintiff’s conduct constitutes a particularized showing as to why additional discovery

is necessary. Defendants state that Plaintiff has delayed and obfuscated discovery in this case.

The Court finds that Defendants’ statements do not meet the particularized showing necessary to

support their Motion. The Court is familiar with the history of this case, including the issues with

Plaintiff’s alleged damages. Defendants, however, do not explain why additional interrogatories

are necessary, especially in light of the undersigned’s order compelling Plaintiff to produce

information relating to damages. Further, Defendants have not shown how twenty-two (22)

additional interrogatories are consistent with Rule 26(b)(1) and (2). The Court observes, however,

that Rule 33 allows the parties to stipulate to additional interrogatories. The Court encourages the



                                                  7
parties to discuss whether an agreement can be reached on the number of interrogatories, prior to

filing another motion. Accordingly, Defendants’ Motion to Serve Additional Interrogatories [Doc.

95] is GRANTED IN PART AND DENIED IN PART.

       B.      Defendants’ Motion to File Under Seal

       Defendants move [Doc. 96] to place their Motion to Serve Additional Interrogatories and

exhibits thereto [Doc. 97] under seal. For grounds, both parties explain that the Motion refers to

the terms of a settlement agreement that this Court has already placed under seal. The Court also

observes that Defendants filed a redacted version of their Motion to Serve Additional

Interrogatories and exhibits thereto [Doc. 95], which contains very limited redactions.

Accordingly, for good cause shown, Defendants’ Motion to File Under Seal [Doc. 96] is

GRANTED. The Clerk is DIRECTED to place [Doc. 97] under seal.

       C.      Plaintiff’s Motion for the Magistrate Judge to Reconsider and Modify a
               Portion of her Memorandum and Order Entered on October 30, 2018

       As summarized above, Plaintiff requests [Doc. 106] that the Court modify a sentence in

the Memorandum and Order that was entered on October 30, 2018.2 Plaintiff takes issue with the

following sentence, “It appears to the Court that Plaintiff’s damages have essentially been a

moving target,” and requests that the undersigned delete the sentence from the Memorandum and

Order. Defendants assert that Plaintiff’s Motion is untimely and that the Court’s observation is

not clearly erroneous or contrary to law.

       It is well established that the Federal Rules of Civil Procedure do not specifically recognize

motions to reconsider. Young v. Olympus Am., Inc., No. 07-2547-STA, 2011 WL 13272344, at *1


       2
           The Court observes that Plaintiff has specifically requested that the undersigned
reconsider the Memorandum and Order. [Doc. 106 at 3] (“[T]he plaintiff moves for the entry of
an order by the Magistrate Judge, deleting the sentence on page 18 of the Order . . .”) (Emphasis
added). Thus, the undersigned finds it appropriate to rule on this issue as opposed to treating
Plaintiff’s Motion to Reconsider as an appeal pursuant to Federal Rule of Civil Procedure 72.

                                                 8
(W.D. Tenn. Jan. 27, 2011). The Sixth Circuit has explained that “[d]istrict courts have inherent

power to reconsider interlocutory orders and reopen any part of a case before entry of a final

judgment. A district court may modify, or even rescind, such interlocutory orders.” Mallory v.

Eyrich, 922 F.2d 1273, 1282 (6th Cir. 1991) (citations omitted). “Generally, reconsideration of an

interlocutory order is appropriate when there is (1) an intervening change of controlling law; (2)

new evidence available; or (3) a need to correct a clear error or prevent manifest injustice.” Young,

2011 WL 13272344, at *1 (quoting Rodriquez v. Tenn. Laborers Health & Welfare Fund, 89 F.

App’x 949, 959 (6th Cir. 2004)); see also Fed. R. Civ. P. 60(b) (explaining the grounds for relief

from an order).

       The Court finds that Plaintiff has not established any of the above factors that would

warrant deleting the sentence from the Memorandum and Order. The Court notes that Plaintiff

does not request that the Court amend a ruling in its Memorandum and Order but simply takes

issue with the Court’s observation that Plaintiff’s damages have been a moving target in this case.

Plaintiff disagrees with the Court’s observation and asserts that damages have been reduced to

reflect the award in the Monadnock Action and other legal fees. These damages, however, were

not the only damages that were the subject of the Memorandum and Order, and the Court notes

that the primary contention between the parties has been Plaintiff’s computation of its out-of-

pocket damages. Accordingly, the Court finds that Plaintiff has not shown that amending the

Memorandum and Order is warranted, and Plaintiff’s Motion [Doc. 106] is hereby DENIED.

       D.      Defendants’ Second Motion for Sanctions and Third Motion to Compel and
               Plaintiff’s Cross Motion for a Protective Order and Opposition to Defendants’
               Second Motion for Sanctions

       As an initial matter, the Court notes that given the urgency of the parties’ dispute raised in

the filings, the undersigned addressed the scheduling of Boland’s deposition during a telephonic



                                                 9
hearing on January 10, 2019. See [Doc. 111]. During the telephonic hearing, the parties agreed

to take Boland’s deposition on February 7, 2019.3 The Court ordered that Boland’s deposition be

conducted in New Jersey, where Boland resides. Further, given that Boland’s deposition was

rescheduled, the Court extended the dispositive motion deadline to February 12, 2019. Because

the Court has already resolved the issue of Boland’s deposition, the Court does not need to address

the arguments raised in the parties’ filings relating to the deposition. The Court, however, took

the remaining issue (i.e., sanctions) under advisement. The Court will now turn to Defendants’

request for sanctions.

       The Court has considered Defendants’ request for sanctions and finds their request not well

taken. Specifically, as noted above, Defendants request that the Court: (1) prohibit Plaintiff from

relying on either the Greyhawk Report or any testimony of Greyhawk or its representatives, (2)

limit Plaintiff’s evidence of out-of-pocket damages to John Anderson’s testimony regarding the

damages spreadsheet he created and attached to Plaintiff’s Supplement to Interrogatory No. 7; and

(3) award Defendants all of their expenses, including attorney’s fees, that they have expended in

preparing and litigating the instant Motion.

       As noted in the Order [Doc. 111], the primary dispute raised in the parties’ Motions relates

to the deposition date of Plaintiff’s expert witness, Boland. In support of their request for

sanctions, Defendants cite to Rule 37(b)(2)(A), which provides sanctions for disobeying an order

of the Court. The parties’ dispute, however, was not whether Plaintiff violated an order, but instead

whether Boland’s deposition should proceed on January 9, 2019. Defendants argued that they



       3
          The Court notes that Defendants’ Notice requested documents that serve as the basis for
the Greyhawk Report. In its filing, Plaintiff stated that Boland needed a reasonable about of time
to review and produce such documents. Given that the parties agreed to the date of Boland’s
deposition, it appears that Boland will have sufficient time to review and produce such documents
prior to his deposition.

                                                 10
provided sufficient notice of the deposition when they served Plaintiff with the Notice on

December 20, 2018, and Plaintiff argued otherwise. The Court does not find Defendants’ reliance

on Rule 37(b)(2)(A) to be helpful in this instance.

       The Court notes that the parties could have resolved this issue without intervention from

the Court had they simply communicated better. For instance, instead of requesting available dates

for a deposition, Defendants served a Notice to Plaintiff on December 20, 2018, setting Boland’s

deposition for January 9, 2019. Defendants state that the parties had agreed to reserve January 9,

2019, for depositions. While the parties may have been available for depositions, the deponent

was simply not available on this date. Further, instead of Plaintiff immediately calling Defendants

to let them know that Boland was not available on January 9, 2019, Plaintiff waited until January

3, 2019, to inform Defendants that Bolan was not available. Both parties could have avoided

motion practice had they worked together to schedule Boland’s deposition.            Accordingly,

Defendants’ Second Motion for Sanctions and Third Motion to Compel [Doc. 108] is DENIED

and Plaintiff’s Cross Motion for a Protective Order [Doc. 109] is DENIED AS MOOT given that

the parties were able to agree during the telephonic hearing to proceed with Boland’s deposition

on February 7, 2019.

III.   CONCLUSION

       Accordingly, for the reasons more fully explained above, the Court ORDERS as follows:

               1.    Defendants’ Motion to Serve Additional Interrogatories [Doc.
                     95] is GRANTED IN PART AND DENIED IN PART;

               2.    Defendants’ Motion to File Under Seal [Doc. 96] is
                     GRANTED;

               3.    Plaintiff’s Motion for the Magistrate Judge to Reconsider and
                     Modify a Portion of Her Memorandum and Order Entered on
                     October 30, 2018 [Doc. 106] is DENIED;



                                                11
     4.   Defendants’ Second Motion for Sanctions and Third Motion
          to Compel [Doc. 108] is DENIED; and

     5.   Plaintiff’s Cross Motion for a Protective Order and Opposition
          to Defendants’ Second Motion for Sanctions [Doc. 109] is
          DENIED AS MOOT.

IT IS SO ORDERED.

                                          ENTER:


                                          Debra C. Poplin
                                          United States Magistrate Judge




                                     12
